Citation Nr: 1630367	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  11-26 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a kidney disability.

2.  Entitlement to service connection for a scar on the tongue.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1968 to February 1971.  Among other awards, the Veteran received the National Defense Service Medal and Parachutist Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

After a careful review of the record, in a February 2014 rating decision, the Veteran was granted service connection for degenerative joint disease, residuals of a left shoulder injury, an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2016).  

In a January 2016 correspondence, the Veteran withdrew his request for a Board hearing.  

After the statement of the case was issued in September 2011, additional medical evidence was associated with the claims file.  As the records include non-pertinent evidence to the issues on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a kidney disability and entitlement to service connection a scar on the tongue.  Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran indicated in a January 2012 statement that he was currently receiving Social Security Administration (SSA) disability compensation.  There are no records from the SSA in the claims file.  The Veteran did not specify for which disabilities he was receiving SSA benefits; however, these records may provide evidence to substantiate the Veteran's service connection claims.  Therefore, on remand, the AOJ should request any available SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).

Also, in October 2009, VA received the Veteran's signed and completed VA Form 21-2142 (Authorization and Consent to Release Information to VA) where the Veteran indicated, in pertinent part, that he had been receiving treatment for his kidney and tongue from Dr. T. V. at the Crawford Long Hospital.  The RO did attempt to obtain any additional information (the address of Dr. V.) from the Veteran to effectuate this request by way of a December 2009 VA letter.  The Veteran did not provide the requested information.  However, given that the Veteran's attempt to obtain additional evidence that may be relevant to his claim and the appeal must be remanded on other grounds, the AOJ on remand, should make reasonable efforts to obtain pertinent treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include Dr. T. V. at Crawford Long Hospital.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. §3.159(c).  If VA is unable to obtain any outstanding records, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Contact the Veteran to determine whether the basis of the award of SSA benefits included the disabilities on appeal (a kidney disability and tongue scar).  If such disabilities are included in the award, contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all associated medical records, and associate all records received with the claims file.  

3.  Perform any additional development deemed necessary as a result of any new records associated with the claims file.  

4.  Readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




